Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered December 7, 1993, convicting him of murder in the second degree, robbery in the first degree (two counts), and robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review, inter alia, the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress his statements to law enforcement authorities and physical evidence.
Ordered that the judgment is affirmed.
A review of the hearing transcript reveals that, contrary to the defendant’s claim herein, the police did not go to the defendant’s mother’s building with the intention of arresting him. Furthermore, the defendant had no reasonable expectation of privacy at "Pilgrim House”, a residential building which was open only to people, such as the defendant’s mother, who were employees of the psychiatric center with which it was affiliated. Lastly, the police never entered the defendant’s mother’s apartment, but found the defendant in a common hallway within the building where, upon seeing the police, he blurted out incriminating statements (see, People v Ortiz, 83 NY2d 840, 842; People v Green, 212 AD2d 630). Once the defendant was transported to the police station, no statements were taken from him until after he was administered his Miranda rights, which he then voluntarily waived.
We have reviewed the defendant’s remaining contention and find it to be without merit (see, People v Pittman, 231 AD2d 743 [decided herewith]; see, e.g., People v Diggs, 185 AD2d 990). Miller, J. P., Altman, Hart and McGinity, JJ., concur.